Appeal from a decree of the Surrogate’s Court, Nassau County, denying the petitioner, as the widow of the decedent, the exemptions allowed under section 200 of the Surrogate’s Court Act. Decree reversed on the law and the facts, with costs to appellant, payable out of the estate, the application granted, and matter remitted to the Surrogate’s Court for the entry of a decree accordingly. In our opinion the proof was insufficient to show that the petitioner abandoned the decedent. There was no proof that petitioner’s departure from the marital home was unjustified and without the consent of decedent. (Matter of Maiden, 284 N. Y. 429.) Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.